EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the purchase of shares on the Nasdaq National Market System.The prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 1/13/2010 Purchase $6.00 5000 1/19/20101 Purchase 6.4504 52868 1/20/20102 Purchase 6.4987 5543 1/21/2010 Purchase 6.50 24437 1/22/20103 Purchase 6.4113 100000 1/25/20104 Purchase 6.489 32200 1/26/20105 Purchase 6.481 103648 1/27/20106 Purchase 6.3521 24000 1/28/20107 Purchase 6.1075 41700 1/29/20108 Purchase 6.0738 84315 2/01/20109 Purchase 5.9609 62532 2/02/201010 Purchase 5.9014 85410 2/03/201011 Purchase 5.8518 68523 2/04/201012 Purchase 5.6318 78600 2/5/201013 Purchase 5.5746 80664 2/8/201014 Purchase 5.6899 30613 1 This transaction was executed in multiple trades at prices ranging from $6.35 - 6.50. 2 This transaction was executed in multiple trades at prices ranging from $6.48 - 6.50. 3 This transaction was executed in multiple trades at prices ranging from $6.35 - 6.48. 4 This transaction was executed in multiple trades at prices ranging from $6.45 - 6.50. 5 This transaction was executed in multiple trades at prices ranging from $6.43 - 6.50. 6 This transaction was executed in multiple trades at prices ranging from $6.31 - 6.43. 7 This transaction was executed in multiple trades at prices ranging from $6.05 - 6.33. 8 This transaction was executed in multiple trades at prices ranging from $6.05 - 6.10. 9 This transaction was executed in multiple trades at prices ranging from $5.85 - 6.03. 10 This transaction was executed in multiple trades at prices ranging from $5.85 - 6.03. 11 This transaction was executed in multiple trades at prices ranging from $5.84 - 5.95. 12 This transaction was executed in multiple trades at prices ranging from $5.50 - 5.79. 13 This transaction was executed in multiple trades at prices ranging from $5.50 - 5.79. 14 This transaction was executed in multiple trades at prices ranging from $5.41 - Date Type Price Shares 2/9/201015 Purchase $5.6837 30598 2/10/201016 Purchase 5.6668 40000 2/11/201017 Purchase 5.6251 23700 02/12/201018 Purchase 5.4993 43174 2/16/201019 Purchase 5.581 51000 2/17/201020 Purchase 5.5653 30000 2/23/201021 Purchase 5.7392 68894 2/24/201022 Purchase 5.8007 41501 2/25/201023 Purchase 5.8335 37141 2/26/201024 Purchase 5.9952 29242 3/01/201025 Purchase 5.9898 31900 3/02/2010 Purchase 5.95 2500 3/03/201026 Purchase 6.4851 76951 3/4/201027 Purchase 6.4421 34390 15 This transaction was executed in multiple trades at prices ranging from $5.55 - 5.72. 16 This transaction was executed in multiple trades at prices ranging from $5.64 - 5.74. 17 This transaction was executed in multiple trades at prices ranging from $5.60 - 5.65. 18 This transaction was executed in multiple trades at prices ranging from $5.47 - 5.59. 19 This transaction was executed in multiple trades at prices ranging from $5.47 - 5.70. 20 This transaction was executed in multiple trades at prices ranging from $5.51 - 5.60. 21 This transaction was executed in multiple trades at prices ranging from $5.72 - 5.77. 22 This transaction was executed in multiple trades at prices ranging from $5.79 - 5.81. 23 This transaction was executed in multiple trades at prices ranging from $5.73 - 5.92. 24 This transaction was executed in multiple trades at prices ranging from $5.88 - 6.00. 25 This transaction was executed in multiple trades at prices ranging from $5.97 - 6.00. 26 This transaction was executed in multiple trades at prices ranging from $6.46 - 6.50. 27 This transaction was executed in multiple trades at prices ranging from $6.33 -
